Citation Nr: 0703942	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-11 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to May 
1975.  

This appeal arises from a April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In connection with the claim for service connection for PTSD, 
the veteran submitted a September 2003 private psychiatric 
evaluation, which includes a diagnosis of PTSD.  It would 
appear that this physician links this diagnosis to what the 
veteran considered to be harassment he experienced from a 
sergeant in his unit in service.  The physician also appears 
to attach some significance to an episode in service where 
this sergeant assaulted some other member of the veteran's 
unit.  In this regard, the veteran submitted a statement from 
an individual who indicated he had served with the veteran, 
and who recalled the veteran was punished for no reason by a 
sergeant in their unit, and an incident where this sergeant 
attacked others.  

Although it is difficult to perceive that any events such as 
these would have been documented, it would be useful to 
review the veteran's personnel records for any disciplinary 
actions that may have been taken against him.  Steps to 
accomplish this, as detailed below, should be undertaken.  

In addition, because the veteran's various psychiatric 
diagnoses have included PTSD, a VA examination should be 
afforded the veteran to help clarify the nature and etiology 
of his current psychiatric impairment.  

With respect to the remaining issues on appeal, the RO denied 
the veteran's claims for service connection for a back and a 
right shoulder disorder as no new and material evidence had 
been submitted.  The United States Court of Appeals for 
Veterans Claims in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
held that VA must generally inform claimants seeking to 
reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented to reopen 
such claims, that is to say, that new and material evidence 
is required.  The Court noted that the terms new and material 
have specific, technical meanings that are not commonly known 
to VA claimants, suggesting that VA should define these terms 
in its 38 U.S.C. § 5103(a) notice using the definition of new 
and material evidence provided in section 3.156(a).  
Furthermore, the Court stated that the fulfillment of VA's 
obligation to identify for the claimant what evidence will be 
considered new and material depends on the basis of the 
prior, final denial.  The claims must be remanded for the 
veteran to be properly notified as required by the Court in 
Kent.  

Accordingly, the case is REMANDED for the following action:

1.  VA should again ask the veteran to provide a 
statement about his claimed in-service stressor.  
It should include as many specific details as 
possible.

2.  VA should attempt to obtain the veteran's 
service personnel file as may reflect any 
disciplinary actions taken against him during 
service.  Any other development as may be logically 
indicated by any new information provided by the 
veteran should be undertaken.  

3.  Thereafter, a VA psychiatric examination should 
be arranged.  The purpose of the examination is to 
determine if the veteran's psychiatric symptoms 
meet the criteria for diagnosis of PTSD.  If it is 
determined the veteran has PTSD, the stressful 
event(s) considered to have caused it should be 
identified.  If it is determined the veteran does 
not meet the criteria for a diagnosis of PTSD, the 
specific criteria that the veteran fails to meet 
should be identified.  

4.  VA should notify the veteran, as required by 
the Court in Kent, of the specific type of evidence 
that would be necessary to reopen his claims for 
service connection for a back disorder, and a right 
shoulder disability. 

5.  VA should then readjudicate the veteran's 
claims.  If they remained denied, the veteran and 
his representative should be issued a supplemental 
statement of the case and given an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


